DETAILED ACTION
              
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

This Office Action is in response to the amendment filed 7/25/22.  As directed by the amendment, claims 1 and 13 have been amended. Claims 1-20 are pending in this application.  


CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function. 

Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 

Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 

In the instant case there does not appear to be any means for language in the claims and/or language to be considered under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 103 AIA 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hatfield US 20070169376 (herein after Hatfield) in view of Cooper US 20100212185 A1 (herein after Cooper), Hoffer US 20130125416 A1 (herein after Hoffer) and Hurd US 20180064208 A1(herein after Hurd).

Regarding claim 1, Hatfield discloses sole assembly for an article of footwear (see annotated Figure 26), the sole assembly comprising: an upper having a bottom surface (see annotated Figure 26); a midsole (see annotated Figure 26) attached to the upper (see annotated Figure 26) and comprising a bladder element (Abstract, as best seen in Figure 26, paragraph 0086), defines a sealed interior cavity (paragraph 0006), and has a lower surface (as seen in annotated Figures 26 and 29B). 
[AltContent: textbox (Sealed bladder connected to outsole.)][AltContent: arrow][AltContent: textbox (Bladder having a lower surface.)][AltContent: arrow][AltContent: textbox (Upper)][AltContent: ][AltContent: ][AltContent: connector][AltContent: textbox (Forefoot region)][AltContent: connector][AltContent: textbox (Heel region)][AltContent: textbox (Midsole)][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    670
    551
    media_image1.png
    Greyscale



However Hatfield is silent to an outsole securely bonded to an entirety of the lower surface of the bladder element under an entirety of the bottom surface and the sealed interior cavity; wherein the bladder element extends along an entirety of the bottom surface, wherein the outsole is discrete; wherein the outsole is at least partially transparent; wherein the outsole has a ground-facing surface, and the ground-facing surface is a bottommost surface of the sole assembly, and the ground-facing surface is at least partially transparent.
Cooper discloses an outsole securely bonded (paragraphs 0029 and 0036) to an entirety of the lower surface of the bladder element (paragraph 0037) under an entirety of the bottom surface and the sealed interior cavity (paragraphs 0005, 0029, 0035, 0043); wherein the outsole is discrete (paragraph 0037); wherein the outsole is at least partially transparent (paragraph 0037); wherein the outsole has a ground-facing surface (as seen in Figure 2), and the ground-facing surface is a bottommost surface of the sole assembly (as seen in Figure 2), and the ground-facing surface is at least partially transparent (paragraph 0037). 
[AltContent: arrow][AltContent: textbox (Midsole)][AltContent: textbox (Bladder element)]
[AltContent: arrow][AltContent: arrow][AltContent: textbox (Outsole)]
    PNG
    media_image2.png
    205
    589
    media_image2.png
    Greyscale


Cooper is analogous art to the claimed invention as it relates to footwear with sole structures, and provides a translucent outsole.

It would have been obvious to one having ordinary skill in the art before the effective filing date
of the invention to have modified the outsole of Hatfield, to include the transparent outsole, as taught by Cooper in order to see the bladder structure and design features or indicia through the bottom of the footwear.  The modification of the outsole of Hatfield would be a simple substitution of one known element for another to obtain predictable results, the possibility of seeing colored and decorated inner chamber surfaces. 
However, Hatfield and Cooper are silent to wherein the ground-facing surface of the outsole is made of a thermoplastic polyurethane material.
Hoffer discloses the ground-facing surface of the outsole is made of a thermoplastic polyurethane material (paragraph 0035).  

Hoffer is analogous art to the claimed invention as it relates to footwear with sole structures, and provides the outsole being made from a thermoplastic polyurethane material.

It would have been obvious to one having ordinary skill in the art before the effective filing date
of the invention to have modified the outsole of Hatfield and Cooper, with the transparent outsole being made of flexible and semi rigid material like thermoplastic polyurethane, as taught by Hoffer, in order to have a resilient outsole which one can see the bladder structure and design features or indicia through the bottom of the footwear.  The modification of the outsole of Hatfield and Cooper would be a simple substitution of one known element for another to obtain predictable results, a resilient outsole and the ability of seeing colored and decorated inner chamber surfaces. 

However, Hatfield, Cooper and Hoffer are silent to the bladder element is at least partially transparent and wherein the bladder element extends along an entirety of the bottom surface.

Hurd discloses the bladder element is at least partially transparent (paragraph 0062), and wherein the bladder element extends along an entirety of the bottom surface (as seen in Figure 4). 

Hurd is analogous art to the claimed invention as it relates to footwear with sole structures, and provides a translucent bladder that extends along the bottom surface.

It would have been obvious to one having ordinary skill in the art before the effective filing date
of the invention to have modified the outsole of Hatfield, Cooper, Hoffer, with a transparent bladder element as taught by Hurd in order to see design features or indicia through the bladder. The modification of the bladder of Hatfield, Cooper, Hoffer would be a simple modification to obtain predictable results, the ability of seeing colored and decorated inner bladder surfaces. 

Regarding claim 2, the modified sole assembly of the combined references discloses the bladder element includes an outer wall portion (as seen in annotated Figure 29B and Figure 26 of Hatfield), the outer wall portion defines an outward-facing side surface (as seen in annotated Figure 27 of Hatfield), the outer wall portion has a medial side and a lateral side opposite the medial side (as seen in annotated Figure 27  of Hatfield), and the bladder element includes a plurality of chambers extending laterally between the medial side and the lateral side of the outer wall portion (Abstract, as seen in annotated Figure 27 of Hatfield). 




[AltContent: textbox (Chambers extending laterally between the medial side and the lateral side of the outer wall portion.)][AltContent: textbox (Plurality of Bonds)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image3.png
    706
    401
    media_image3.png
    Greyscale

[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Chambers securely attached to the outsole.)]
    PNG
    media_image4.png
    228
    350
    media_image4.png
    Greyscale

    PNG
    media_image1.png
    670
    551
    media_image1.png
    Greyscale

HATFIELD

Regarding claim 3, the modified sole assembly of the combined references discloses the bladder element includes an upper polymeric sheet and a lower polymeric sheet (paragraph 0006 and 0079 of Hatfield), the upper polymeric sheet and the lower polymeric sheet are attached to one another to define the sealed interior cavity (Abstract, paragraph 0005 of Hatfield), the sealed interior cavity retains a fluid (Abstract, paragraph 0006 of Hatfield), each of the lower polymeric sheet and the upper polymeric sheet defines an inner surface (paragraph 0005 of Hatfield), the inner surface of the lower polymer sheet is joined to the inner surface of the upper polymeric sheet at a plurality of bonds (paragraph 0005 of Hatfield of Hatfield), and each of the plurality of bonds extends laterally between the medial side a the lateral side of the outer wall portion (as seen in annotated Figure 29B and Figure 26 of Hatfield).

[AltContent: arrow][AltContent: textbox (Bonds)]
    PNG
    media_image5.png
    238
    361
    media_image5.png
    Greyscale

HATFIELD

Regarding claim 4, the modified sole assembly of the combined references discloses the plurality of bonds divides the sealed interior cavity into the plurality of chambers (paragraph 0006, as seen in Figure 29B of Hatfield). 

Regarding claim 5, the modified sole assembly of the combined references discloses the sole assembly includes a forefoot region (as seen in annotated Figure 26 of Hatfield), a heel region (as seen in annotated Figure 26 of Hatfield), and a midfoot region between the heel region and the forefoot region (as seen in annotated Figure 26 of Hatfield), the plurality of chambers includes a plurality of forefoot chambers (as seen in annotated Figure 26 of Hatfield), and each of the plurality of forefoot chambers is entirely located in the forefoot region (as seen in Figure 15 of Hatfield)

[AltContent: arrow][AltContent: textbox (Upper)][AltContent: ][AltContent: ][AltContent: connector][AltContent: textbox (Forefoot region)][AltContent: connector][AltContent: textbox (Heel region)][AltContent: textbox (Midsole)][AltContent: textbox (Bladder connected to outsole.)][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    670
    551
    media_image1.png
    Greyscale



HATFIELD

Regarding claim 6, the modified sole assembly of the combined references discloses the plurality of chambers includes a plurality of heel chambers (as best seen in Figures 17 and 19 of Hatfield), and each of the plurality of heel chambers is entirely located in the heel region of the sole assembly (as best seen in Figures 17 and 19 of Hatfield)

Regarding claim 7, the modified sole assembly of the combined references discloses the plurality of chambers includes a plurality of midfoot chambers disposed between the heel chambers and the forefoot chambers (paragraph 0075 of Hatfield), and each of the plurality of midfoot chambers is entirely located in the midfoot region of the sole assembly (paragraph 0075 of Hatfield).

Regarding claim 8, the modified sole assembly of the combined references discloses the lower polymeric sheet defines an outer surface opposite to the inner surface of the lower polymeric sheet (as seen in Figure 22 A, paragraph 0006 of Hatfield), the plurality of bonds defines a plurality of undulations at the outer surface of the lower polymeric sheet (as seen in Figures 22A and 22B, paragraph 0005 of Hatfield), and the plurality of undulations divides the sealed interior cavity into the plurality of chambers (as seen in Figures 24A and 24B of Hatfield).  

[AltContent: textbox (Undulations)][AltContent: arrow][AltContent: textbox (Upper polymeric film outer surface.)][AltContent: arrow]
[AltContent: arrow][AltContent: textbox (Upper polymeric film inner surface.)][AltContent: arrow][AltContent: textbox (Lower polymeric film inner surface.)][AltContent: textbox (Lower polymeric film outer surface.)][AltContent: arrow]
    PNG
    media_image6.png
    355
    218
    media_image6.png
    Greyscale

HATFIELD

Regarding claim 9, the modified sole assembly of the combined references discloses the outsole has first outsole portion and a second outsole portion (as seen in annotated Figure 7 of Hoffer), the outsole is dyed a first color in the first outsole portion (paragraph 0037 Cooper), and the outsole is dyed a second color in the second outsole portion (paragraph 0037 Cooper).

It would have been obvious It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the outsole of Hatfield and Cooper, to include a second color for a second outsole portion, since it has been held that mere duplication of working parts of an invention involves only routine skill in the art.  St Regis Paper Co. v. Bemis Co., 193 USPQ8.


[AltContent: arrow][AltContent: arrow][AltContent: textbox (First outsole portion)][AltContent: textbox (Second outsole portion)]
    PNG
    media_image7.png
    726
    470
    media_image7.png
    Greyscale

HOFFER

Regarding claim 10, the modified sole assembly of the combined references discloses the bladder element includes an upper polymeric sheet and a lower polymeric sheet (Abstract, paragraph 0005 of Hatfield), the upper polymeric sheet and the lower polymeric sheet are attached to one another to define the sealed interior cavity (paragraph 0005 of Hatfield), the sealed interior cavity retains a fluid (Abstract, paragraph 0006 of Hatfield), each of the lower polymeric sheet and the upper polymeric sheet defines an inner surface (as seen in Figure 29B of Hatfield), the inner surface of the lower polymer sheet is joined to the inner surface of the upper polymeric sheet at a plurality of bonds (Abstract, as seen in Figure 29B  of Hatfield), the bladder element includes an outer wall portion (as seen in annotated Figures 27 and 29B of Hatfield), the outer wall portion defines an outward-facing side surface (as seen in annotated Figures 27 and 29B of Hatfield), the outer wall portion has a medial side and a lateral side opposite the medial side (as seen in annotated Figures 27 and 29B of Hatfield), the bladder element includes a plurality of chambers extending laterally between the medial side and the lateral side of the outer wall portion (paragraph 0026 and 27 of Hatfield), each of the plurality of bonds extends laterally between the medial side and the lateral side of the outer wall portion paragraph 0026 and 27 of Hatfield), and each of the plurality of bonds is visible through the outsole (paragraph 0035 of Cooper the outsole being transparent the bonds would be visible through the outsole).

Regarding claim 11, the modified sole assembly of the combined references discloses the bladder element includes an outer wall portion (as seen in Figures 26 and 27 of Hatfield), the outer wall portion has a medial side and a lateral side opposite the medial side (as seen in Figures 26 and 27 of Hatfield), the bladder element includes a plurality of chambers extending laterally between the medial side and the lateral side of the outer wall portion (as seen in Figures 26 and 27 of Hatfield), the bladder element includes an upper polymeric sheet and a lower polymeric sheet (Abstract, paragraph 0005 of Hatfield), the upper polymeric sheet and the lower polymeric sheet are attached to one another to define the sealed interior cavity (as seen in Figures 26 and 27 of Hatfield), the sealed interior cavity retains a fluid (Abstract, paragraph 0006, as seen in annotated Figure 29B of Hatfield), each of the lower polymeric sheet and the upper polymeric sheet defines an inner surface as seen in Figures 26 and 27 of Hatfield), the inner surface of the lower polymer sheet is joined to the inner surface of the upper polymeric sheet at a plurality of bonds (as seen in Figures 27 and 29B of Hatfield), at least one of the plurality of bonds does not extend completely from the lateral side of the outer wall portion to the medial side of the outer wall portion (as seen in Figures 27 and 29B of Hatfield).

Regarding claim 12, the modified sole assembly of the combined references discloses the outer wall portion defines an outward-facing side surface (as seen in annotated Figures 26, 27 and 29B of Hatfield), and the outward facing side surface is orthogonal to the bottom surface of the bladder element (as seen in annotated Figures 26 and 27 of Hatfield).  

Regarding claim 13, Hatfield discloses a sole assembly for an article of footwear (Abstract), the sole assembly comprising: an upper (as seen in annotated Figures 26 and 29B) having a bottom surface that has a width (as seen in annotated Figures 26 and 29B); a midsole (as seen in annotated Figures 26 and 29B) attached to the upper (as seen in annotated Figures 26 and 29B) and including a bladder element (as seen in annotated Figures 26 and 29B), which defines a sealed interior cavity (paragraph 0006), and wherein the outsole is discrete (as seen in annotated Figure 29B).

However Hatfield is silent to an outsole securely bonded to the midsole;  wherein the outsole includes an upper surface and a ground-facing surface opposite the upper surface, the midsole is coupled to the outsole at the upper surface, the ground-facing surface is farther from the midsole than the upper surface, the ground-facing surface is a bottommost surface of the sole assembly, wherein the outsole is at least partially transparent, and the ground-facing surface is at least partially transparent.

Cooper discloses an outsole securely bonded to the midsole (paragraphs 0029 and 0036);  wherein the outsole includes an upper surface and a ground-facing surface opposite the upper surface (as seen in Figure 2), the midsole is coupled to the outsole at the upper surface (as seen in Figure 2), the ground-facing surface is farther from the midsole than the upper surface (as seen in Figure 2), the ground-facing surface is a bottommost surface of the sole assembly (as seen in Figure 2), wherein the outsole is at least partially transparent, and the ground-facing surface is at least partially transparent (paragraph 0037).

Cooper is analogous art to the claimed invention as it relates to footwear with sole structures, and provides a translucent outsole.

It would have been obvious to one having ordinary skill in the art before the effective filing date
of the invention to have modified the outsole of Hatfield, to include the transparent outsole, as taught by Cooper in order to see the bladder structure and design features or indicia through the bottom of the footwear.  The modification of the outsole of Hatfield would be a simple substitution of one known element for another to obtain predictable results, the possibility of seeing colored and decorated inner chamber surfaces. 

However Hatfield and Cooper are silent to a thermoplastic polyurethane outsole, wherein the ground-facing surface is at least partly made of a thermoplastic polyurethane material. 

Hoffer discloses a thermoplastic polyurethane outsole (paragraph 0035), wherein the ground-facing surface is at least partly made of a thermoplastic polyurethane material (paragraph 0035). 

Hoffer is analogous art to the claimed invention as it relates to footwear with sole structures, and provides a thermoplastic polyurethane outsole.

It would have been obvious to one having ordinary skill in the art before the effective filing date
of the invention to have modified the outsole of Hatfield and Cooper, so that the transparent outsole was made of a flexible and semi rigid material like thermoplastic polyurethane, as taught by Hoffer, in order to have a resilient outsole which one can see the bladder structure and design features or indicia through the bottom of the footwear.  The modification of the outsole of Hatfield and Cooper would be a simple substitution of one known element for another to obtain predictable results, a resilient outsole and the ability of seeing colored and decorated inner chamber surfaces. 

However, Hatfield, Cooper and Hoffer are silent to wherein the bladder element extends along an entirety of the width of the bottom surface, and has a lower surface; 4wherein the bladder element is at least partially transparent; and wherein the outsole is bonded to the lower surface of the bladder element under the bottom surface and the sealed interior cavity.


Hurd wherein the bladder element extends along an entirety of the width of the bottom surface (paragraph 62, as seen in Figure 4), and has a lower surface (as seen in Figure 4); 4wherein the bladder element is at least partially transparent (paragraph 0062); and wherein the outsole is bonded to the lower surface of the bladder element under the bottom surface and the sealed interior cavity (paragraph 0089).

Hurd is analogous art to the claimed invention as it relates to footwear with sole structures, and provides a translucent bladder that extends along the bottom surface.

It would have been obvious to one having ordinary skill in the art before the effective filing date
of the invention to have substituted the outsole of Hatfield, Cooper, Hoffer, with a transparent bladder element as taught by Hurd in order to see design features or indicia inside the bladder. The modification of the bladder of Hatfield, Cooper, Hoffer would be a simple modification to obtain predictable results, the ability of seeing colored and decorated inner bladder surfaces. 

Regarding claim 14, the modified sole assembly of the combined references discloses wherein the transparent ground-facing surface (paragraph 0037, 33, as seen in Figure 1 of Cooper) is a surface of the sole assembly that is farthest from the midsole (paragraph 0037, 0033, as seen in Figure 1 of Cooper).

Regarding claim 15, the modified sole assembly of the combined references discloses wherein the thermoplastic polyurethane outsole has a first outsole portion (paragraph 0035 of Cooper) and a second outsole portion (paragraph 0035 of Cooper), the first outsole portion is dyed a first color (paragraphs 0037, 0041 and 0047 of Cooper), and the second outsole portion is dyed a second color (paragraphs 0037, 0041 and 0047 of Cooper).

Regarding claim 16, the modified sole assembly of the combined references discloses the bladder element is at least partially transparent (paragraph 0067 of Hatfield – thermoplastic polyurethane is capable of being transparent as taught by Hoffer paragraph 0035).  

Regarding claim 17, the modified sole assembly of the combined references discloses the bladder element is a first color (paragraphs 0037, 0041 and 0047 of Cooper), and the thermoplastic polyurethane outsole is a second color (paragraphs 0037, 0041 and 0047 of Cooper).  

Regarding claim 18, the modified sole assembly of the combined references discloses the bladder element has a smooth texture (as seen in Figure 24A and 24B of Hatfield), and the thermoplastic polyurethane outsole has a corrugated texture (as best seen in Figure 5 of Hatfield).

Regarding claim 19, the modified sole assembly of the combined references discloses the bladder element has an outward-facing side surface (as seen in annotated Figures 26, 27 and 29B of Hatfield), the bladder element has a bottom surface coupled to the outward-facing side surface (as seen in annotated Figures 26, 27 and 29B of Hatfield), the outward-facing side surface is orthogonal to the bottom surface of the bladder element (as seen in annotated Figures 26, 27 and 29B of Hatfield), and the thermoplastic polyurethane outsole is securely bonded to the bottom surface of the midsole (paragraphs 0062 and 0045 of Hatfield).  

Regarding claim 20, the modified sole assembly of the combined references discloses the bladder element includes an outer wall portion (as seen in annotated Figures 26, 27 and 29B of Hatfield), the outer wall portion defines an outward-facing side surface (as seen in annotated Figures 26, 27 and 29B of Hatfield), the outer wall portion has a medial side and a lateral side opposite the medial side (as seen in annotated Figures 26, 27 and 29B of Hatfield), the bladder element includes a plurality of chambers extending laterally between the medial side and the lateral side of the outer wall portion (as seen in annotated Figures 26, 27 and 29B of Hatfield), the bladder element includes an upper polymeric sheet and a lower polymeric sheet (Abstract of Hatfield), the upper polymeric sheet and the lower polymeric sheet are attached to one another to define a sealed interior cavity (Abstract of Hatfield), the sealed interior cavity retains a fluid (paragraph 0006 of Hatfield), each of the lower polymeric sheet and the upper polymeric sheet defines an inner surface (paragraph 0005 of Hatfield), the inner surface of the lower polymer sheet is joined to the inner surface of the upper polymeric sheet at a plurality of bonds (Abstract, as seen in annotated Figures 26, 27 and 29B of Hatfield), each of the plurality of bonds extends laterally between the medial side and the lateral side of the outer wall portion (as seen in annotated Figures 26, 27 and 29B of Hatfield), each of the upper polymeric sheet and the lower polymeric sheet (as seen in annotated Figure 22A of Hatfield) is at least partially transparent (paragraphs 0008, 0014 and 0035 of Hoffer), the thermoplastic polyurethane outsole includes a first material (paragraph 0035 of Hoffer), the first material is thermoplastic polyurethane (paragraphs 0060, 0062 and 0045 of Hatfield), the lower polymeric sheet includes a second material (paragraph 0060), the first material has a first hardness (paragraphs 0065 and 0067 of Hatfield), the second material has a second hardness (paragraphs 0065 and 0067 of Hatfield) and the first hardness is greater than the second hardness (paragraph 0067 of Hatfield, thermoplastic polyurethane and EVA co-polymer, some of the chamber material layers disclosed are capable of having differing hardnesses).  

ARGUMENT

Applicants arguments have been fully considered but are not convincing. Applicants arguments are directed towards structural elements included in the amended claims and thus do not apply to the combinations of references used in the current rejection and/or the manner in which prior art has been applied in the current rejection. In view of Applicant's amendments, the search has been updated, and a rejection on the amended claims is applied above. 

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The combined references teach all the structural limitations as written and as outlined in the annotated figures and rejection above.

In response to the applicants arguments that Hatfield does not teach a sole assembly wherein a bladder element extends along an entirety of the bottom surface of the upper, the examiner respectfully disagrees.  Hurd discloses the bladder element extending along an entirety of the bottom surface of the upper (as seen in Figure 4).

In response to the applicants arguments that the combination of references do not disclose the bladder element is at least partially transparent, the examiner respectfully disagrees. Hurd discloses the bladder element is at least partially transparent (paragraph 0062).

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE M FERREIRA whose telephone number is (571)270-5916, fax number (571) 270-6916.  The examiner can normally be reached on Monday - Thursday 9:00 am- 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALISSA J. TOMPKINS, (571) 272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Catherine M. Ferreira/
Examiner, Art Unit 3732

/ALISSA L HOEY/Primary Examiner, Art Unit 3732